Citation Nr: 0019084
Decision Date: 07/20/00	Archive Date: 09/08/00

DOCKET NO. 99-07 802               DATE JUL 20, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUES 

1. Entitlement to service connection for post-traumatic stress
disorder (PTSD). 

2. Entitlement to service connection for testicular pain. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Mary C. Suffoletta, Associate Counsel

INTRODUCTION

The veteran had active service from July 1969 to August 1973, and
from October 1973 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a
May 1998 RO rating decision that denied service connection for
PTSD. The veteran submitted a notice of disagreement in March 1999,
and the RO issued a statement of the case in April 1999. The
veteran submitted a substantive appeal in April 1999.

This matter also comes to the Board from a March 1999 RO rating
decision that denied service connection for testicular pain. The
veteran submitted;a notice of disagreement in April 1999, and the
RO issued a statement of the case in April 1999. The veteran
submitted a substantive appeal in May 1999.

FINDINGS OF FACT

1. There is no competent medical diagnosis of PTSD associated with
the veteran.

2. There is no competent medical evidence indicating that the
veteran's testicular pain is a manifestation of disability other
than his already service-connected prostatitis.

CONCLUSIONS OF LAW

1. The claim for service connection for PTSD is not well grounded.
38 U.S.C.A. 5107(a) (West 1991).

2. The claim for service connection for testicular pain is not well
grounded. 38 U.S.C.A. 5107(a) (West 1991).

- 2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a disability, the evidence must
demonstrate the presence of it and that it resulted from disease or
injury incurred in or aggravated by service. 38 U.S.C.A. 1110, 1131
(West 1991); 38 C.F.R. 3.303 (1999).

The threshold question to be answered in this case is whether the
veteran has presented evidence of well-grounded claims; that is,
claims that are plausible, meritorious on their own, or capable of
substantiation. See 38 U.S.C.A. 5107(a) (West 1991); Murphy v.
Derwinski, 1 Vet. App. 78 (1990). If he has not presented such
claims, his appeal must be denied and there is no duty on the VA to
assist him further in the development of the claims. See Murphy, 1
Vet. App. at 81.

The United States Court of Appeals for Veterans Claims (formerly,
the United States Court of Veterans Appeals prior to March 1, 1999)
(Court) has also stated that a claim must be accompanied by
supporting evidence; an allegation is not enough. Tirpak v.
Derwinski, 2 Vet. App. 609, 611 (1992). In a claim for service
connection, this generally means that evidence must be presented
which in some fashion links a current disability to a period of
military service, or as secondary to a disability which has already
been service-connected. 38 U.S.C.A. 1110, 1131 (West 1991); 38
C.F.R. 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 141,
143 (1992). In order for a claim for service connection to be well
grounded, there must be competent evidence of current disability (a
medical diagnosis); of incurrence or aggravation of a disease or
injury in service (lay or medical evidence); and of a nexus between
the inservice injury or disease and the current disability (medical
evidence). Caluza v. Brown, 7 Vet. App. 498 (1995). See also Epps
v. Gober, 126 F.3d 1464, 1468 (1997).

Alternatively, a claim for service connection may be established as
well grounded under the provisions of 38 C.F.R. 3.303. The
chronicity provision of 38 C.F.R. 3.303(b) is applicable where
evidence, regardless of its date, shows that a veteran had a
chronic condition in service or during an applicable presumption
period and still has such condition. Such evidence must be medical
unless it relates to a

3 -

condition as to which, under the Court's case law, lay observation
is competent. The chronicity provision is not applicable, a claim
may still be well grounded or reopened on the basis of 38 C.F.R.
3.303(b) if the condition is observed during service or any
applicable presumption period, continuity of symptomatology is
demonstrated thereafter, and competent evidence relates the present
condition to that symptomatology. Savage v. Gober, 10 Vet. App.
488, 498 (1997).

A lay person's opinion cannot alone provide a foundation for a
well-grounded claim when the opinion requires expert knowledge,
such as the medical knowledge necessary to establish a causal link
between a service-connected disability and another post-service
disability. In addition, a medical statement that is speculative
does not establish a claim as well grounded. Franzen v. Brown, 9
Vet. App. 235 (1996); Johnson v. Brown, 9 Vet. App. 7 (1996);
Gregory v. Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2
Vet. App. 609 (1992).

A. PTSD

Service connection for post-traumatic stress disorder requires
medical evidence diagnosing the condition in accordance with
4.125(a) of this chapter; a link, established by medical evidence,
between current symptoms and an in-service stressor; and credible
supporting evidence that the claimed in-service stressor occurred.
If the evidence establishes that the veteran engaged in combat with
the enemy and the claimed stressor is related to that combat, in
the absence of clear and convincing evidence to the contrary, and
provided that the claimed stressor is consistent with the
circumstances, conditions, or hardships of the veteran':s service,
the veteran's lay testimony alone may establish the occurrence of
the claimed in-service stressor. If the evidence establishes that
the veteran was a prisoner-of- war under the provisions of 3. 1 (y)
of this part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing evidence
to the contrary, and provided that the claimed stressor is
consistent with the circumstances, conditions, 

- 4 -

or hardships of the veteran's service, the veteran's lay testimony
alone may establish the occurrence of the claimed in-service
stressor.

38 C.F.R. 3.304(f) (1999) (effective March 7, 1997, see 64 Fed.
Reg. 32807- 32808).

Statements of the veteran in the claims folder are to the effect
that, while stationed in Vietnam at the Da Dang Air Base from
January 1972 to January 1973, he experienced multiple rocket
attacks. Service personnel records show that the veteran was
awarded the National Defense Service Medal, the Air Force Good
Conduct Medal, the Air Force Commendation Medal, the Vietnam
Service Medal, the Vietnam Campaign Medal, and the Air Force
Longevity Service Award Ribbon during his first tour of active
duty.

Significantly, however, there is no medical evidence to establish
that the veteran, in fact, currently suffers from PTSD. Neither the
veteran's service medical records, nor the post-service medical
records, show a diagnosis of PTSD. An August 1997 VA consultation
report shows a diagnosis of adjustment disorder, mild. While the
examiner noted that the veteran felt that there was a connection
between his service and anxiety, he also noted that there was no
definite stressor. The examiner opined that the veteran's
adjustment disorder was secondary to job stress, family stress, and
to chronic testicular pain (orchialgia).

The record also includes a July 1999 statement from a Columbia Vet
Center readjustment counselor. While that statement includes some
references to the veteran's Vietnam and Persian Gulf War
experiences, and that the veteran was seeking help in exploring and
process those experiences, the statement does not indicate that the
veteran has been diagnosed with PTSD.

Thus, there is no medical diagnosis of PTSD of record, and the
veteran has not indicated the existence of such a diagnosis.
Furthermore, while the veteran asserts that he is a candidate for
service connection for PTSD due to his anxiety, irritability, and
difficulties sleeping as a result of experiencing multiple rocket
attacks in

5 -

Vietnam, as a lay person without appropriate medical training and
expertise, he is not competent to render a diagnosis; hence, this
lay evidence is not sufficient to demonstrate the presence of the
claimed disability. See Espiritu v. Derwinski, 2 Vet. App. 492,
494-5 (1992). In the absence of competent medical evidence of a
current disability, there can be no valid claim. See Brammer v.
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2
Vet. App 141, 144 (1992).

Further, the Board is not aware of the existence of additional
evidence that, if obtained, might well ground the veteran's claim.
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).
In this regard, the Board notes that, during the pendency of the
appeal, the veteran's representative requested, and was given,
additional time to secure proof of a PTSD diagnosis, or information
as to where such a diagnosis was made. Neither the veteran nor his
representative provided any additional information.

Under these circumstances, the Board must conclude that the
veteran's claim for service connection for PTSD is not plausible;
and, hence, not well grounded. Although the RO did not specifically
deny the claim as not well grounded, there is no prejudice to the
veteran in the Board doing so. See Edenfield v. Brown, 8 Vet. App.
384 (1995). The Court has held that "when an RO does not
specifically address the question whether a claim is well grounded
but rather, as here, proceeds to adjudication on the merits, there
is no prejudice to the veteran solely from the omission of the
well-grounded analysis." See Meyer v. Brown, 9 Vet. App. 425, 432
(1996). Furthermore, as the veteran has been notified of the basis
of the denial of his claim, and legal requirement of submitting a
well-grounded claim, the Board finds that any duty to inform him of
the evidence needed to support his claim has been met. See 38
C.F.R. 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App, 69, 77-
78 (1995).

6 - 

B. Testicular Pain

In this case, service medical records show that the veteran was
treated on several occasions in service for testicular pain. The
record also includes several post- service references to the
veteran's complaints of recurrent testicular pain (or orchialgia).

An October 1991 treatment note reflects the veteran's report of a
4- to 5-year history of bilateral orchialgia, and that no etiology
had been found; the examiner noted that status of a urine infection
was unclear. The report of a February 1992 VA examination reflects
the veteran's report of experiencing chronic testicular pain and
other genitourinary symptoms in service, and of being told that he
had chronic prostatitis and that he would have to endure these
symptoms with periods of remission and exacerbation; the examiner's
assessment was history of chronic prostatitis. Likewise, an
outpatient treatment note in March 1995 reflects complaints of
recurrent scrotal pain, and an assessment of probable recurrent
prostatitis. Similar assessment were made in July 1997, although
the veteran then reported that he had had testicular pain on and
off for approximately 20 years. The record also includes statements
of the veteran to the effect that, since service, his testicular
pain has continued to cause major problems with daily activities.

The Board emphasizes that pain, in and of itself, does not
constitutes disability for compensation purposes, and that service
connection already is in effect for chronic prostatitis, with
which, as noted above, complaints of pain have been associated.
Significantly, however, there is no competent medical evidence that
establishes that veteran current testicular pain is associated with
any disability other than his already service-connected
prostatitis. As such, there is no current disability upon which to
predicate an additional grant of service connection for testicular
pain. As noted above, in the absence of competent evidence of a
current disability, there can be no valid claim. See Brammer, 3
Vet. App. at 225; Rabideau, 2 Vet. App. at 144. Further, for the
reasons noted above, the veteran cannot establish the existence of
a current disability on the basis of his assertions, alone,
notwithstanding his ability to

- 7 - 

competently testify as to his own symptoms. See Espiritu, 2 Vet.
App. at 494-5. See also Savage, 10 Vet. App. at 496.

Furthermore, the Board is aware of no circumstances in this matter
that would put the VA on notice that any additional relevant
evidence may exist which, if obtained, would well ground the
veteran's claim for service connection for testicular pain. See
McKnight, 131 F.3d at 1484-1485.

Inasmuch as the RO has denied the claim as not well grounded, there
clearly is no prejudice to the veteran in the Board doing likewise.
Furthermore, as the veteran has been notified of the basis of the
denial of his claim, and legal requirement of submitting a well-
grounded claim, the Board finds that any duty to inform him of the
evidence needed to support his claim has been met. See 38 C.F.]R,.
5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 77-78
(1995).

C. VA's Duty to Assist

The veteran, through his representative, has argued that the Board
should remand the claims to the RO for additional development
because various provisions in VA ADJUDICATION PROCEDURE MANUAL
M21-1 require that a claim be "fully developed" before a
determination is made as to whether it is well grounded. See Part
III, 1.03a, and Part VI, 1.01b, 2.10f. The full development these
provisions call for seems to be triggered by a "reasonable
probability " of a well- grounded claim (1.01b), or a claim which
is "potentially plausible on a factual basis" (2.10f). However, on
the facts presented in claim here-no current diagnosis of PTSD or
of a disability manifested by testicular pain other than service-
connected prostatitis, the Board finds no such "potential
plausibility" or "reasonable probability." Further, those terms
cannot be so broad as to encompass every case, because to do so
would render the statutory scheme of 38 U.S.C.A. 5107 a nullity.
See Meyer, 9 Vet. App. at 434.

However, the United States Court of Appeals for the Federal
Circuit, and the Court, repeatedly have held that a claim that is
not well grounded does not invoke the duty

- 8 -

to assist. See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997);
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8
Vet. App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App.
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
More recently, the Court specifically has held that the provisions
in M21-1, Part III, 1.03(a) and Part VI, 2.10(f) are invalid
because they are contrary to 38 U.S.C.A. 5107(a). Morton v. West,
12 Vet. App. 477 (1999). Indeed, in rendering the Morton decision,
the Court held that, not only is no duty to assist invoked, but VA
cannot assist a claimant in developing a claim that is not well
grounded. Id.

Under these circumstances, there is no basis for a remand of either
claim for further development.

ORDER

The claim for service connection for PTSD is denied as not well
grounded.

The claim for service connection for testicular pain is denied as
not well grounded.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

9 -



